DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-4,6-8,10-11,13-15,17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Argenti (US 11397823).
In re Claim 1, Argenti discloses a method, comprising: determining, by a transport, a current use of the transport; determining, by the transport, a feature based on the current use, wherein the feature was not available for use by the transport; receiving, by the transport, data related to the feature (user request for hardware feature access, Column 8, Lines 10-61); and enabling, by the transport, the feature based on the received data (Column 12, Lines 22-40) (see also Column 9, Line 36 through Column 13, Line 14).
In re Claim 3, Argenti discloses a method of claim 1, wherein the enabling the feature is based on converting the received data into a format capable to be processed and output by equipment in the transport (Column 8, Line 49 through Column 9, Line 9).
In re Claim 4, Argenti discloses a method of claim 1, wherein the enabling the feature is based on current activities of a driver and presenting the feature in a manner complementary to the current activities (Column 9, Line 36 through Column 13, Line 14).
In re Claim 6, Argenti discloses a method of claim 1, wherein receiving data related to the feature comprises: transmitting, by the transport, a request to a server to provide the feature; and receiving, by the transport, the data from the server, the data based on the feature (Column 9, Line 36 through Column 13, Line 14).
In re Claim 7, Argenti discloses a method of claim 1, wherein enabling the feature based on the received data comprises: selecting one of a plurality of terms to use the feature in the data; receiving an indication the feature is enabled; and presenting the indication to one or more occupants of the transport (Column 9, Line 36 through Column 13, Line 14).
In re Claim 8, Argenti discloses a transport, comprising: a processor; and a memory, coupled to the processor, comprising instructions that when executed by the processor are configured to: determine a current use of the transport; determine a feature based on the current use, wherein the feature was not available for use by the transport; receive data related to the feature; and enable the feature based on the received data (see rejection of claim 1 above).
In re Claim 10, Argenti discloses a transport of claim 8, wherein the transport enables the feature is based on the transport converts the received data into a format capable to be processed and output by equipment in the transport (Column 9, Line 36 through Column 13, Line 14).
In re Claim 11, Argenti discloses a transport of claim 8, wherein the transport enables the feature is based on current activities of a driver and the transport presents the feature in a manner complementary to the current activities (Column 9, Line 36 through Column 13, Line 14).
In re Claim 13, Argenti discloses a transport of claim 8, wherein the transport receives data related to the feature comprises the transport configured to: transmit a request to a server to provide the feature; and receive the data from the server, the data based on the feature (Column 9, Line 36 through Column 13, Line 14).
In re Claim 14, Argenti discloses a transport of claim 8, wherein the transport enables the feature based on the received data comprises the transport configured to: select one of a plurality of terms to use the feature in the data; receive an indication the feature is enabled; and present the indication to one or more occupants of the transport (Column 9, Line 36 through Column 13, Line 14).
In re Claim 15, Argenti discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: determining, by a transport, a current use of the transport; determining, by the transport, a feature based on the current use, wherein the feature was not available for use by the transport; receiving, by the transport, data related to the feature; and enabling, by the transport, the feature based on the received data (see rejection of claim 1 above).
In re Claim 17, Argenti discloses a non-transitory computer readable medium of claim 15, wherein the enabling the feature is based on converting the received data into a format capable to be processed and output by equipment in the transport (Column 9, Line 36 through Column 13, Line 14).
In re Claim 19, Argenti discloses a non-transitory computer readable medium of claim 15, wherein receiving data related to the feature comprises: transmitting, by the transport, a request to a server to provide the feature; and receiving, by the transport, the data from the server, the data based on the feature (Column 9, Line 36 through Column 13, Line 14).
In re Claim 20, Argenti discloses a non-transitory computer readable medium of claim 15, wherein enabling the feature based on the received data comprises: selecting one of a plurality of terms to use the feature in the data; receiving an indication the feature is enabled; and presenting the indication to one or more occupants of the transport (Column 9, Line 36 through Column 13, Line 14).


Allowable Subject Matter
Claims 2, 5, 9, 12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747